


110 HR 5179 IH: International Education Leadership Act

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5179
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Holt (for
			 himself, Mr. Hinojosa,
			 Mr. Ehlers, and
			 Mr. Markey) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To establish in the Department of Education an Assistant
		  Secretary for International and Foreign Language Education and an Office of
		  International and Foreign Language Education.
	
	
		1.Short titleThis Act may be cited as the
			 International Education Leadership Act
			 of 2008.
		2.Establishment of
			 Assistant Secretary for International and Foreign Language Education
			(a)In
			 generalSection 202(b)(1) of
			 the Department of Education Organization Act (20 U.S.C. 3412(b)(1)) is
			 amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(3)by
			 inserting after subparagraph (E) the following:
					
						(F)an Assistant Secretary for
				International and Foreign Language Education;
				and
						.
				(b)FunctionsSection
			 202 of such Act is further amended by adding at the end the following:
				
					(j)The Assistant
				Secretary for International and Foreign Language Education—
						(1)shall be an
				individual with extensive background and experience in international and
				foreign language education; and
						(2)notwithstanding any other provision of law,
				shall report directly the
				Secretary.
						.
			(c)Conforming
			 amendmentSection 202(e) of such Act is amended—
				(1)in paragraph (4),
			 by adding and at the end;
				(2)in paragraph (5),
			 by striking ; and at the end and inserting a period; and
				(3)by
			 striking paragraph (6).
				(d)Office of
			 International and Foreign Language EducationTitle II of the
			 Department of Education Organization Act is amended by inserting after section
			 207 (20 U.S.C. 3417) the following:
				
					207A.Office of international and foreign language
		  educationThere shall be in the Department an Office
				of International and Foreign Language Education, to be administered by the
				Assistant Secretary for International and Foreign Language Education appointed
				under section 202(b). In addition to performing such functions affecting
				international and foreign language education as the Secretary may prescribe,
				the Assistant Secretary shall—
						(1)have responsibility
				for encouraging and promoting the study of foreign languages and the study of
				cultures of other countries at the elementary, secondary, and postsecondary
				levels in the United States;
						(2)carry out the
				administration of all Department programs on international and foreign language
				education and research;
						(3)coordinate with
				related international and foreign language education programs of other Federal
				departments and agencies; and
						(4)administer and
				coordinate the Department of Education's activities in international
				affairs.
						.
			
